Citation Nr: 0008101	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  94-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
August 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

There is competent medical evidence relating the veteran's 
current bilateral foot disability to claimed in-service foot 
trauma.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral foot disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A VA outpatient treatment record dated February 26, 1992, 
reflects that the veteran was seen by an orthopedic surgeon, 
a T. Ghavamiam, M.D.  The veteran reported that he had a 
history of jumping from heights of eight feet or more during 
active service.  A bilateral foot disorder was diagnosed, and 
Dr. Ghavamiam indicated that "in my opinion it is service 
connected."  Also, on an August 1998 VA fee-basis 
examination, the physician concluded that at least 50 percent 
of the causation of the veteran's bilateral foot disorder was 
attributable to minor repetitive trauma in service.  Although 
these opinions are based on a history given by the veteran, 
they are considered to be sufficient to well ground the claim 
of service connection for bilateral foot disorder.  
38 U.S.C.A. § 5107(a).  
 

ORDER

The claim of entitlement to service connection for a 
bilateral foot disorder is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
bilateral foot disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In the August 1996 remand, the Board of Veterans' Appeals 
requested that the RO obtain all identified medical records.  
In a May 1997 statement, the veteran reported that he had 
been treated for his feet at the Long Beach, California, VA 
Medical Center from 1993 to 1994.  However, this records were 
not obtained.  Therefore, further development is necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

Also, the veteran has been receiving Social Security 
disability benefits.  Although it appears that they may have 
been awarded for a back disability, this matter should be 
clarified and the records obtained if they are relevant to 
the pending claim.  See Voerth v. West, 13 Vet. App. 117 
(1999); Baker v. West, 11 Vet. App. 163 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should obtain any medical 
records from the Long Beach, California, 
VA Medical Center that pertain to 
treatment of the veteran for foot 
problems, specifically to include any 
from 1993 and 1994.  The RO also should 
obtain any relevant records from the Los 
Angeles, California, VA Outpatient 
Clinic, subsequent to those on file.  

3.  The veteran should be asked to 
identify any additional evidence relevant 
to his claim, including any evidence of 
treatment for foot problems prior to his 
obtaining treatment from the VA.  Also he 
should be asked whether the award of 
Social Security disability benefits was 
based in part on his foot problems or 
whether he otherwise believes that the 
Social Security records would contain 
information relevant to his claim for 
service connection.  Depending on his 
responses, the RO should obtain any 
additional evidence identified.  

4.  The RO should contact Dr. Ghavamiam 
at the Los Angeles, California, VA 
Outpatient Clinic and ask the doctor to 
provide the bases for the opinion 
relating the veteran's bilateral foot 
disorder to service.  The doctor should 
be asked to identify and/or provide any 
medical evidence supporting the opinion 
and to give the medical rationale for the 
conclusion inasmuch as, to date, there is 
no medical evidence of record showing any 
foot problems prior to 1992 other than 
the veteran's reported history, which has 
been inconsistent and at times dated the 
onset of foot symptoms to decades after 
service, and the fact that the service 
medical records show no foot problems and 
that the feet were normal at separation.  
If deemed warranted, the claims folder 
and/or a copy of this remand should be 
provided to the physician for review.

5.  Thereafter, any additional 
development deemed necessary by the RO 
should be undertaken.  

6.  The RO should readjudicate the claim, 
making credibility determinations and 
assessing the probative value of the 
evidence.  Consideration should be given 
to all applicable law and regulations 
including 38 C.F.R. § 3.102 (1999).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals





 



